Citation Nr: 1628720	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  09-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.
 
2.  Entitlement to service connection for a low back disability.
 
3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968 and from April 1972 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2007 and August 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was most recently before the Board in December 2015 when it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

VBMS shows that the Veteran has appealed a September 2015 Agency of Original Jurisdiction (AOJ) determination denying service connection for sinusitis, a lung condition, and a neck condition.  According to a June 2016 letter in VBMS, the RO has acknowledged receipt of the notice of disagreement (NOD).  The electronic Veterans Appeals Control and Locator System (VACOLS) reflects that action on this claim is pending at the RO.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlicon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Thus, remand of the issues for the issuance of a statement of the case in not necessary.

The issues of service connection for hearing loss and tinnitus have been raised by the record in a February 2016 claim.  Because the issues have not yet been adjudicated, the Board does not have jurisdiction over it, and it is REFERRED for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development. 

The Veteran contends that service connection is warranted for the disabilities on appeal as related to service.  To this point, the Veteran's service treatment records contained a January 1973 notation of in-service back pain and his February 1978 Report of Medical History noted that he complained of ankle sprains, ankle trouble, and recurrent back pain. 

In support of his claim, the Veteran submitted an April 2008 lay statement from Mr. C.B. who reported that he had known the Veteran for fifty years and could corroborate his contentions of continuing low back complaints. 

The Board remanded this case in December 2015 to afford the Veteran a VA examination and to obtain etiological opinions regarding his claimed disabilities.

The Veteran was afforded a VA examination in February 2016 in which the examiner found that the condition claimed, lumbar spine degenerative disc disease (DDD), was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that there were no service treatment records to support that Veteran had DDD soon after leaving the military or while in the military; the occasional back trouble reported upon discharge may have been a lumbar muscle strain, but it did not equivalent to or cause DDD which was the cause of his current back pain.

The examiner also opined that the condition claimed, right ankle osteoarthritis (OA), was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that there were two X-rays taken about two years apart, one in 2005 and the other in 2007.  The examiner noted that the 2005 X-ray was negative for OA while it was then found on the X-ray in 2007.  The examiner opined that the X-ray in 2005 was at least 25 years after leaving active duty military, and any significant arthritis would have been present by then.  The examiner stated that the Veteran was seen for ankle sprains during active duty military, but his current pain was due to arthritis and per the evidence in the X-rays, his arthritis set in over 25 years after leaving the military and could not have been due to sprains.

The Board finds that clarification is required from the February 2016 VA examiner.  Namely, the VA examiner's opinion regarding the Veteran's DDD was conclusory and did not address right ankle or back disabilities diagnosed during the pendency of this claim, to include disc bulge and bilateral facet arthropathy noted on a March 2005 VA MRI, posterior calcaneal spur and rheumatoid arthritis of the ankle noted on the June 2007 VA examination, and lumbar stenosis noted on an April 2013 VA treatment record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

Finally, the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the service connection claims that remain on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of the TDIU claim pending the above development.

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic claims file to the February 2016 VA examiner, or to another suitable examiner if the February 2016 examiner is not available, for preparation of an addendum opinion.  

The examiner is requested to review the electronic claims file in its entirety and opine as to whether it is it at least as likely as not (i.e., at least a 50 percent probability) that any right ankle and/or lumbar spine disabilities diagnosed during the pendency of this appeal (from July 2006, to include disc bulge and bilateral facet arthropathy, posterior calcaneal spur and rheumatoid arthritis of the ankle, and lumbar stenosis) had their clinical onset during the Veteran's active duty or are otherwise related to such service.

In answering this question, the examiner must address the January 1973 notation of in-service back pain and the Veteran's report of ankle sprains, ankle trouble, and recurrent back pain on his February 1978 Report of Medical History at discharge, as well as the Veteran's post-service medical history, to include his assertions of continuity of symptomatology, as supported by the April 2008 statement from Mr. C.B. 

Specifically, the examiner should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms dating from his military service.  The examiner should also provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  The examiner cannot solely rely on an absence of contemporaneous medical treatment to reject the Veteran's reports, but may consider inherent plausibility and inconsistency with current clinical observations.

Should the examiner decide that an examination is required to address these questions, one should be scheduled.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  
 
2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



